Title: 10th.
From: Adams, John Quincy
To: 


       My Uncle, went out, early this morning, and when he return’d put an end to our hopes with Respects to Mrs. Duncan, and realized our fears. She was found dead, in the River, near the shore, in a place where there is not more than two foot of water. In this distressing Calamity, it is in some measure a consoling circumstance that she was found: the family must necessarily have suf­fered beyond measure, had she never been heard of after she disappeared. I never felt my Spirits so depress’d, as they have been all this day. A Sentiment of Humanity in general, always makes me feel, for a disaster of this sort, but I was never before witness to one, when my attachment to an Amiable family in particular, has heightened the natural feelings to such a degree.
       The God, who disposes every thing, for the best, when he bereaves an human creature thus of its Reason, does it perhaps with a view to make the rest sufficiently sensible of the inestimable blessing he has bestow’d upon them. For such is the mind of man, that it can never be grateful for the gifts it possesses, unless it sees the dreadful Consequences attending the want of them; and it is adversity that makes the good man.
       
        The ways of Heaven, are dark and intricate,
        Puzzled in mazes, and perplex’d with errors.
       
       My Aunt, and Nancy spent the day at Mr. Duncan’s. Mrs. Shaw, was greatly affected, but her conduct proved, this was not the first time, her Sensibility, had been thus called forth. Nancy was distress’d to a great degree: she could not contain her grief; it has heightened my opinion of her: the heart that feels so keenly for other’s woes, may be led into errors, but never can be unamiable.
       Mr. Thaxter return’d to day from Salem. He is deeply interested in this misfortune; and bears it with the fortitude, for which he is distinguished, and which he has often, been called upon to exert.
       He left Salem this morning, and the jury upon the affair, had not then given their Verdict. He seems to be of opinion that they were not guilty of Piracy; but thinks it probable they will be condemned.
      